FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit

                  UNITED STATES COURT OF APPEALSFebruary 5, 2016
                                                          Elisabeth A. Shumaker
                               TENTH CIRCUIT                  Clerk of Court



MARK GAMBRILL,

      Plaintiff - Appellee,

v.                                                     No. 14-3229
                                             (D.C. No. 2:11-CV-02699-KHV)
UNIFIED GOVERNMENT OF                                   (D. Kan.)
WYANDOTTE COUNTY/KANSAS
CITY, KANSAS; RICK ARMSTRONG,
Chief of Police, in his official and
individual capacities; JAMES BROWN,
Assistant Chief of Police, in his official
and individual capacities; GREG
LAWSON, in his official and individual
capacities, Captain; CURTIS
NICHOLSON, in his official and
individual capacities, Captain; KEVIN
STEELE, Assistant Chief of Police, in
his official and individual capacities;
MICHAEL YORK, in his official and
individual capacities, Captain; TERRY
ZEIGLER, Assistant Chief of Police, in
his official and individual capacities,

      Defendants - Appellants.

TRUNG HOANG,

      Plaintiff - Appellee,

v.
                                                       No. 14-3233
UNIFIED GOVERNMENT OF                        (D.C. No. 2:14-CV-02407-KHV)
WYANDOTTE COUNTY/KANSAS                                 (D. Kan.)
CITY, KANSAS; RICK ARMSTRONG,
Chief of Police, in his official and
individual capacities; JAMES BROWN,
Assistant Chief of Police, in his official
and individual capacities; GREG
LAWSON, Captain, in his official and
individual capacities; CURTIS
NICHOLSON, Captain, in his official
and individual capacities; KEVIN
STEELE, Assistant Chief of Police, in
his official and individual capacities;
MICHAEL YORK, Captain, in his
official and individual capacities;
TERRY ZEIGLER, Assistant Chief of
Police, in his official and individual
capacities,

      Defendants - Appellants.

JEFFERY GARDNER,

      Plaintiff - Appellee,

v.                                                      No. 14-3234
                                              (D.C. No. 2:14-CV-02406-KHV)
UNIFIED GOVERNMENT OF
                                                         (D. Kan.)
WYANDOTTE COUNTY/KANSAS
CITY, KANSAS; RICK ARMSTRONG,
Chief of Police, in his official and
individual capacities; JAMES BROWN,
Assistant Chief of Police, in his official
and individual capacities; GREG
LAWSON, Captain, in his official and
individual capacities; CURTIS
NICHOLSON, Captain, in his official
and individual capacities; KEVIN
STEELE, Assistant Chief of Police, in
his official and individual capacities;
MICHAEL YORK, Captain, in his
official and individual capacities;
TERRY ZEIGLER, Assistant Chief of
Police, in his official and individual
capacities,

      Defendants - Appellants.

                                          2
 MICHAEL MILLS,

          Plaintiff - Appellee,

 v.                                                      No. 14-3235
                                               (D.C. No. 2:14-CV-02408-KHV)
 UNIFIED GOVERNMENT OF                                    (D. Kan.)
 WYANDOTTE COUNTY/KANSAS
 CITY, KANSAS; RICK ARMSTRONG,
 Chief of Police, in his official and
 individual capacities; JAMES BROWN,
 Assistant Chief of Police, in his official
 and individual capacities; GREG
 LAWSON, Captain, in his official and
 individual capacities; CURTIS
 NICHOLSON, Captain, in his official
 and individual capacities; KEVIN
 STEELE, Assistant Chief of Police, in
 his official and individual capacities;
 MICHAEL YORK, Captain, in his
 official and individual capacities;
 TERRY ZEIGLER, Assistant Chief of
 Police, in his official and individual
 capacities,

          Defendants - Appellants.


                              ORDER AND JUDGMENT *


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). These cases are therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.

                                          3
Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.


      After another panel of this court issued Callahan v. Unified Government of

Wyandotte County, 806 F.3d 1022 (10th Cir. 2015), we asked the parties to

present supplemental briefs on the question whether that decision controls the

disposition of these cases. In their submission, the appellants argue that Callahan

controls, noting that these cases and that one arise from the same facts and

involve the same legal claims. The appellees do not dispute the appellants’

position but encourage us to revisit the merits of Callahan because it was wrongly

decided. The appellees’ invitation, of course, is one we must decline, for a later

panel of this court is bound by the decision of an earlier panel. See, e.g., LeFever

v. C.I.R., 100 F.3d 778, 787 (10th Cir. 1996). Finding Callahan’s guidance

controlling, we follow its direction. And so we reverse the district court’s denial

of qualified immunity to the individual defendants and dismiss the Unified

Government’s appeals for lack of jurisdiction. See Callahan, 806 F.3d at 1024.


                                      ENTERED FOR THE COURT


                                      Neil M. Gorsuch
                                      Circuit Judge


                                         4